DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species SEQ ID No. 164 (For claim 52), SEQ ID Nos. 149, 155, 158 and 161 (For claim 53), SEQ ID No. 27 (For claims 54-55) and SEQ ID No. 27 (For claims 59-60) in the reply filed on 11-10-21 is acknowledged.  The traversal is on the ground(s) that the claims possess unity of invention over the prior art and it would not be an undue burden to search the full scope of the claims.  This is not found persuasive because those sequences represent different types of Cas9 enzyme and different targeting sequences that differ in their nucleotide sequences and biological functions and they have different usages and designs of usages.  They are drawn to different scientific considerations and require separate searches and the search would not be coextensive.  There would be serious burden on Examiner to search the full scope of the claimed invention.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s amendment filed on 5-14-19 has been entered.  Claims 1-31 have been canceled. Claims 32-51 have been added.  Claims 32-51 are pending.
Applicant’s amendment filed on 8-5-21 has been entered.  Claims 32-51 have been canceled.  Claims 52-60 have been added.  Claims 52-60 are pending.
It is noted that claims 55 and 60 do NOT read on the elected species SEQ ID No. 27, therefore, claims 55 and 60 will NOT be examined.
Claims 52-54 and 56-59 and species SEQ ID No. 164 (For claim 52), SEQ ID Nos. 149, 155, 158 and 161 (For claim 53), SEQ ID No. 27 (For claims 54-55) and SEQ ID No. 27 (For claims 59-60) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-14-19, 6-26-20 and 9-29-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
The sequences listed on pages 43-44, 46-49, 53, 56-58, 60-62 and 127-128 of the specification lack sequence identifier.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response –
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The sequences listed on Fig. 5, Fig. 8A, Fig. 9B-9C, Fig. 10B-10C and Fig. 13A-13B of the Drawings lack sequence identifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52, 54 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Jeffrey, 2015 (US 20150353917 A1) in view of Zhang et al., 2014 (Geneseq Accession No. BBS43273, computer printout, pages 1-3) and Saberan-Djoneidi et al., 2000 (GenEmbl Accession No. AF059314, computer printout, page 1-2).
Claims 52, 54 and 56-58 are directed to a composition comprising a Cas9 protein or a nucleic acid encoding the Cas9 protein and a gRNA or a nucleic acid encoding the gRNA, wherein the Cas9 protein is from S. pyogenes, wherein the gRNA comprises a sequence of guide domain and an sgRNA backbone sequences linked from 5’ to 3’ end, wherein the guide domain is capable of targeting a TATA-box site of a human PMP22 gene, wherein the Cas9 protein is from S. pyogenes, the sgRNA backbone sequence is at least 80% identical to the sequence of SEQ ID No. 164 (elected species).  Claim 54 specifies the guide domain is capable of targeting a target sequence of SEQ ID No. 27 (elected species).  Claim 56 specifies the Cas9 protein are complexed with the guide RNA as a form of ribonucleoprotein (RNP).  Claims 57-58 specify the composition is in the form of one or more vector and the vector is a viral vector, such as retrovirus, lentivirus, adenovirus or AAV etc., or non-viral vector, such as plasmid, respectively.


Zhang teaches a single guide RNA (sgRNA) scaffold sequence, Geneseq Accession No. BBS43273, which is 100% identical to the sequence of SEQ ID No. 164.  Zhang teaches a novel method for modifying a locus of interest in a cell by using a composition comprising a tandem guide RNA construct comprising (a) CRISPR/Cas chimeric RNA polynucleotide sequence comprising first and second gRNA, first and second tracr mate sequence and first and second tracr sequence, and (b) a polynucleotide encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences (NLSs).
Saberan-Djoneidi teaches a human peripheral myelin protein 22 (PMP22) gene promoter sequence, GenEmbl Accession No. AF059314, which is 100% identical to the sequence of SEQ ID No. 27.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use sgRNA backbone sequence that is at least 80% identical to the sequence of SEQ ID No. 164 because Miller teaches using CRISPR/Cas system expression vector comprising a polynucleotide encoding one or more CRISPR/Cas components, including sgRNA and Cas9, to target regulatory elements or non-coding region upstream of a coding region of a gene of interest and the gene can be PMP22 gene, and Zhang teaches a single guide RNA (sgRNA) scaffold sequence, Geneseq Accession No. BBS43273, which is 100% identical to the sequence of SEQ ID No. 164 and genome editing by using a composition comprising a tandem guide RNA construct comprising (a) CRISPR/Cas chimeric RNA polynucleotide sequence comprising first and second gRNA and (b) a polynucleotide 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use sgRNA having guide domain capable of targeting a target sequence of SEQ ID No. 27 because Miller teaches using CRISPR/Cas system expression vector comprising a polynucleotide encoding one or more CRISPR?Cas components, including sgRNA and Cas9, to target regulatory elements or non-coding region upstream of a coding region of a gene of interest and the gene can be PMP22 gene, and Saberan-Djoneidi teaches a human peripheral myelin protein 22 (PMP22) gene promoter sequence, GenEmbl Accession No. AF059314, which is 100% identical to the sequence of SEQ ID No. 27.  Since Miller teaches using CRISPR/Cas9 system to target regulatory elements or non-coding region upstream of a coding region of PMP22 gene and Saberan-Djoneidi teaches a human peripheral myelin protein 22 (PMP22) gene promoter sequence that is 100% identical to the sequence of SEQ ID No. 27, it would be obvious for one of ordinary skill in the art to use the CRISPR/Cas9 system comprising sgRNA taught by Miller to target a human PMP22 promoter sequence 100% identical to SEQ ID No. 27 so as to perform genome editing of the gene with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to modify an endogenous gene by .

Claims 53 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Jeffrey, 2015 (US 20150353917 A1) in view of Charpentier et al., 2013 (Geneseq Accession No. BAZ50216, computer printout, pages 1-2), Joung et al., 2014 (Geneseq Accession No. BBN11743, computer printout, pages 1-2) and Saberan-Djoneidi et al., 2000 (GenEmbl Accession No. AF059314, computer printout, page 1-2).
Claims 53 and 59 are directed to a composition comprising a Cas9 protein or a nucleic acid encoding the Cas9 protein and a gRNA comprising crRNA and tracrRNA or a nucleic acid encoding the gRNA, wherein the Cas9 protein is from S. pyogenes, wherein the crRNA has a sequence of a guide domain and a first complementary domain linked from 5’ to 3’ end, wherein the guide domain is capable of targeting a TATA-box site of a human PMP22 gene, wherein the Cas9 protein is from S. pyogenes, the first complementary domain has a sequence at least 80% homologous to the sequence of SEQ ID No. 149 (elected species), and the tracrRNA has a sequence at least 80% homologous to a sequence that is a combination of SEQ ID No. 155, 158 and 161 from 5’ 3’ in that order (elected species).  Claim 59 specifies the guide domain is capable of targeting a target sequence of SEQ ID No. 27 (elected species). 
Regarding claims 53 and 59, Miller teaches methods and compositions for genomic editing of one or more endogenous genes including any mammalian genes (e.g. [0015]).  The CRISPR/Cas system can bind to and/or cleave the region of interest in a coding or non-coding region within or adjacent to the gene, such as upstream or downstream of the coding region.  The 
Miller does not specifically teach the first complementary domain is at least 80% homologous to SEQ ID No. 149, or the tracrRNA is at least 80% homologous to the sequence of combination of SEQ ID No. 155-158-161 from 5’ to 3’ in that order, or the guide domain is capable of targeting a target sequence of SEQ ID No. 27.

Joung teaches a dual CRISPR-associated Cas 9 guide RNA (tracrRNA), Geneseq Accession No. BBN11743, which is 100% identical to the sequence of 5’ SEQ ID Nos. 155-158-161 3’ exactly from base 1 to base 60.  Joung also teaches using a nucleic acid encoding RFN (RNA-guided FokI nuclease) fusion protein and guide RNAs to target genomic sequences in a cell for genome editing.
Saberan-Djoneidi teaches a human peripheral myelin protein 22 (PMP22) gene promoter sequence, GenEmbl Accession No. AF059314, which is 100% identical to the sequence of SEQ ID No. 27.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a crRNA having the first complementary domain that is at least 80% homologous to SEQ ID No. 149 because Miller teaches using CRISPR/Cas system expression vector comprising a polynucleotide encoding one or more CRISPR/Cas components, including sgRNA (crRNA:tracrRNA) and Cas9, to target regulatory elements or non-coding region upstream of a coding region of a gene of interest and the gene can be PMP22 gene, and Charpentier teaches a Streptococcus pyogenes CRISPR DNA targeting RNA, Geneseq Accession No. BAZ50216, which is 100% identical to the sequence of SEQ ID No. 149.  Both Miller and Charpentier teach using CRISPR/Cas9 system comprising gRNA for genome editing of a target gene, and Charpentier teaches a S. pyogenes CRISPR DNA targeting RNA that is 100% identical to the sequence of SEQ ID No. 149, it would be obvious for one of 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use sgRNA comprising the tracrRNA that is at least 80% homologous to the sequence of combination of SEQ ID No. 155-158-161 from 5’ to 3’ in that order because Miller teaches using CRISPR/Cas system expression vector comprising a polynucleotide encoding one or more CRISPR/Cas components, including sgRNA (crRNA:tracrRNA) and Cas9, to target regulatory elements or non-coding region upstream of a coding region of a gene of interest and the gene can be PMP22 gene, and Joung teaches a dual CRISPR-associated Cas 9 guide RNA (tracrRNA), Geneseq Accession No. BBN11743, which is 100% identical to the sequence of 5’ SEQ ID Nos. 155-158-161 3’ exactly from base 1 to base 60.  Both Miller and Joung teach using CRISPR/Cas9 system comprising sgRNA and Cas9 for genome editing of a target gene and since Joung teaches a dual CRISPR-associated Cas 9 guide RNA (tracrRNA) that is 100% identical to the sequence of 5’ SEQ ID Nos. 155-158-161 3’, it would be obvious for one of ordinary skill in the art to use the dual CRISPR-associated Cas 9 guide RNA (tracrRNA) taught by Joung in the CRISPR/Cas9 system taught by Miller in order to target the PMP22 gene for genome editing with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use sgRNA having guide domain capable of targeting a target sequence of SEQ ID No. 27 because Miller teaches using CRISPR/Cas system expression vector comprising a polynucleotide encoding one or more CRISPR?Cas components, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to modify an endogenous gene by administering to the cell a first nucleic acid comprising a single guide RNA that recognizes a target site in the endogenous gene and a second nucleic acid encoding a functional domain as taught by Miller with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632